*340In an action to recover damages for breach of contract, the defendant SGC Communication Resources, LLC, appeals from an order of the Supreme Court, Suffolk County (Oliver, J.), dated March 23, 2004, which granted the plaintiffs motion for summary judgment against it.
Ordered that the order is affirmed, with costs.
As the Supreme Court correctly determined, the plaintiff established his entitlement to summary judgment by presenting undisputed evidence that he fully performed his obligations as set forth in the parties’ written agreement, and that the defendant SGC Communication Resources, LLC (hereinafter SGC), failed to pay him in full for his services (see Titan Corp. v Cellular Vision Tech. & Telecom., 271 AD2d 437 [2000]; Standard Microsystems Corp. v Access Data Prods., 138 AD2d 479 [1988]). SGC failed to raise a triable issue of fact in opposition to the motion, since it merely submitted the affirmation of an attorney with no personal knowledge of the facts (see Zuckerman v City of New York, 49 NY2d 557 [1980]) and some documentary evidence which undermined its assertion that the parties entered into a valid and enforceable oral modification of their written contract (see generally Venture Mfg. [Singapore] v Matco Group, 6 AD3d 850 [2004]; Kniffen v Kniffen, 223 AD2d 686 [1996]). Furthermore, under the circumstances of this case, the counterclaim asserted in SGC’s answer did not pose an impediment to the award of summary judgment in favor of the plaintiff (see Fleet Bank v Pine Knoll Corp., 290 AD2d 792, 794 [2002]; Standard Microsystems Corp. v Access Data Prods., supra). Florio, J.P., Schmidt, Santucci and Rivera, JJ., concur.